Close, J.
(dissenting). I concur in the reasoning of Mr. Justice Taylor, and in addition I am of the opinion that the plaintiff was entitled, as a matter of law, under the undisputed facts in this case, to have the court charge that Austin was a casual bettor. Its refusal so to charge constitutes reversible error, as did the charge, to which exception was taken, that if the jury found that Austin was not a casual bettor the plaintiff could not recover. Watts v. Malatesta (supra) holds nothing to the contrary, and Dupper v. Rogan (supra) is necessarily distinguishable for the reason that the point was not saved.